Exhibit 10.23

 

LOGO [g356988g07y23.jpg]

  

MAIN 650.266.0000 FAX 650.266.0100

249 EAST GRAND AVENUE — SOUTH SAN FRANCISCO — CALIFORNIA 94080

May 18, 2012

John Osborn

Dear John:

On behalf of Onyx Pharmaceuticals, it is a great pleasure to extend you this
offer of employment as the Senior Vice President, Global Corporate Affairs,
reporting to Tony Coles. In making this offer, we are expressing our
enthusiastic support for the skills and commitment you will bring to our
exciting team. Please note that this offer, in its entirety, is contingent on
approval by the Compensation Committee of Onyx’s Board of Directors. We are
pleased to offer you the following:

Salary: Your semi-monthly salary will be $17,916.66, totaling $430,000 per year.
Future increases will be awarded at the Company’s discretion on the basis of
performance.

Bonus: You are eligible, at the end of each year, to receive an annual bonus
amount of up to 45% of your base salary if Onyx achieves its corporate
objectives and you achieve the performance objectives set for you. If you leave
at any time during a year, you are not eligible for any prorated amount of your
unearned target bonus for that year. Bonus payments will be subject to required
deductions and withholdings. The Company shall have the sole discretion to
determine whether you have earned any bonus set forth in this paragraph and, if
so, the amount of any such bonus.

At Onyx, our salary merit increases, equity grants, and potential bonus amounts
are based upon the assumption that an employee has provided services to the
Company for the entire calendar year. Therefore, if you join Onyx at any time
between January 1 and September 30 of the calendar year, your potential salary
merit increase, equity grants, and potential bonus, if any is awarded, will be
prorated for the actual amount of service you provide during that calendar year.
If you join Onyx after September 30 of the calendar year, you will not be
considered eligible for a salary merit increase, equity grant, or bonus for that
performance year.

Stock: Subject to approval by our Board of Directors, you will be granted an
option to purchase 87,360 Onyx shares at the market price on your start date.
The options will be issued pursuant to the Company’s standard Option Agreement.
These options will be exercisable in installments based upon your continued
employment as follows: 25% after the first twelve months, l/48th per month
thereafter, for a total of a four-year vesting period. In addition to these
options, Onyx employees are eligible for annual option grants based on
individual performance. If you join Onyx after September 30 of any calendar
year, you will not be considered eligible for an annual stock grant for that
performance year.

We will also recommend to the Compensation Committee of our Board of Directors,
at its first meeting after you join the Company, that you be granted 11,000
restricted shares of Onyx stock on that date, vesting of which will be
determined by the Board of Directors based on your and the Company’s achievement
of certain performance objectives detailed in the Grant Agreement.

 

 

   onyx-pharm.com



--------------------------------------------------------------------------------

LOGO [g356988g07y23.jpg]

Page 2

Osborn, John

May 15, 2012

 

Benefits: You will be eligible to participate in the Company’s medical, dental,
vision, EAP, life insurance, and short and long-term disability insurance
programs pursuant to the terms of these plans and our vacation, sick and holiday
programs in accordance with company policy. You may also sign up to participate
in our 401(k) Retirement Savings Plan and our Employee Stock Purchase Plan. In
addition, you may choose to have additional Voluntary Term Life coverage for you
and your eligible dependents.

Sign-on Bonus: As soon as is administratively practicable after your start date,
Onyx will pay you a Sign-on Bonus in the amount of one hundred thirty eight
thousand dollars ($138,000), less appropriate deductions and withholding. In the
event that your employment with the company terminates before the one-year
anniversary of your start date, you will be expected to repay the net amount of
your Sign-on Bonus in full.

Housing Assistance: Onyx will provide you with Housing Assistance for your first
two (2) years of employment, totaling no more than one hundred eight thousand
dollars ($108,000), less applicable deductions and withholding. This assistance
may take one of two forms, or a combination of the two, provided that the
aggregate gross benefit paid does not exceed $108,000 and that no benefit is
paid after the two-year anniversary of your start date. The first allowable form
of payment is the direct provision of corporate housing. The second allowable
form of payment is coverage of airfare and hotel expenses related to travel
between your Pennsylvania home and Onyx’s South San Francisco office, all such
travel to be conducted in accordance with applicable Onyx policy.

Relocation: Onyx will provide you with a net Relocation Allowance of $200,000
for expenses involved in relocating to the San Francisco Bay Area. The payment
will be made according to the following schedule:

 

  •  

Twenty-five percent (25%) or $50,000 as soon as practicable after you start work
at Onyx.

 

  •  

The remaining seventy-five (75%) or $150,000 will be paid as: 1) Rental Subsidy
and/or 2) as Home Purchase Assistance.

 

  •  

Under the terms of the Rental Subsidy, Onyx will pay you $50,000 annually during
each of the first three (3) years; equal payments of $12,500 per quarter, for a
balance of $150,000 to be used as deemed appropriate for rental assistance
and/or in conjunction with home purchase assistance in the San Francisco Bay
Area.

 

  •  

The combined balance of the payments for the Rental Subsidy and/or Home Purchase
Assistance shall in no event exceed the balance of the rental subsidy/home
purchase assistance of $150,000.

 

  •  

Onyx payroll will include the funds as an allowance on your paycheck.

In addition, Onyx will pay for the actual movement of your household goods, as
well as your and your family’s one-way travel to the Bay Area, in accordance
with company policy. You will be required to reimburse 100% of the Relocation
Allowance and movement of household goods and one-way travel if your employment
with the Company terminates within 1 year of your start date. If your employment
terminates after the first anniversary of your start date but within 2 years of
your start date, you will be required to repay 50% of the Relocation Allowance
and actual cost of movement of household goods and one-way travel. This offer is
contingent upon your signing our Employee Confidential Information and
Inventions Assignment Agreement and providing legally required evidence of your
right to work in the United States, as well as, Onyx’s successful completion of
your references and background check. We ask that you return one signed copy of
the enclosed Employee Confidential Information and Inventions Assignment
Agreement and this offer letter. In consideration of your employment, you also
agree to conform to the rules and standards of the Company.

 

 

   onyx-pharm.com



--------------------------------------------------------------------------------

LOGO [g356988g07y23.jpg]

Page 3

Osborn, John

May 15, 2012

 

In accordance with Federal Law, all new employees are required to present
evidence of their eligibility to be employed in the United States. Accordingly,
we request that you provide us with a copy of an appropriate document for this
purpose within 72 hours of your employment date.

Your employment is “at will.” You or Onyx may terminate your employment at any
time, with or without cause, and with or without notice. This letter, when
signed by you, will constitute the agreement between Onyx and you respecting the
position, and supersedes all prior negotiations and agreements pertaining to the
position, whether written or oral. No employee or representative of the Company,
other than its CEO (or designee), has the authority to make any expressed or
implied agreement contrary to the foregoing. Further, the CEO at Onyx may not
alter the at-will nature of the employment relationship or enter into any
employment agreement for a specific time unless the CEO (or designee) and you
both sign a written agreement that clearly and expressly specifies the intent of
doing so.

We are very enthusiastic about the prospect of having you on the Onyx team and
we are confident that you will make a valuable contribution to the success of
the company.

If this arrangement is acceptable to you, please indicate your acceptance of the
terms of this employment offer by signing and dating one copy and returning it,
along with the signed Employee Confidential Information and Inventions
Assignment Agreement, to me. This offer of employment will expire on Tuesday,
May 29, 2012 unless accepted prior to that date.

Should you have any questions regarding the provisions of employment, please
contact me at (650) 266-2543.

Sincerely,

/s/ N. Anthony Coles, M.D.                            

N. Anthony Coles, M.D.

President and Chief Executive Officer

I accept Onyx Pharmaceuticals’ offer of employment on the terms stated.

 

/s/ John Osborn

  

23 May 2012

 

1 June 2012

Accepted (signature)    Date   Estimated Start Date

 

 

   onyx-pharm.com